Case 5:20-cv-01388-LHK Document 15-6 Filed 06/02/20 Page 1 of 10




              EXHIBIT E-2
            Case 5:20-cv-01388-LHK
                 4:19-mj-70677-MAG Document
                                    Document15-6
                                             64-2 Filed
                                                   Filed06/02/20
                                                         12/10/19 Page
                                                                   Page21ofof10
                                                                              9



 1   COLEMAN & BALOGH LLP
     ETHAN A. BALOGH,No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@.colemanbalogh.com
5


6    Attorneys for Arrestee
     DONALD KOLLMAR
7

                                UNITED STATES DISTRICT COURT
 8

                               NORTHERN DISTRICT OF CALIFORNIA
9


10                                       OAKLAND DIVISION

11
                                                Case No. 4:19-70677 MAG

12   IN THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                             DECLARATION OF BRIAN H. GREENSPAN
13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-6
                                 64-2 Filed
                                       Filed06/02/20
                                             12/10/19 Page
                                                       Page32ofof10
                                                                  9
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-6
                                 64-2 Filed
                                       Filed06/02/20
                                             12/10/19 Page
                                                       Page43ofof10
                                                                  9
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-6
                                 64-2 Filed
                                       Filed06/02/20
                                             12/10/19 Page
                                                       Page54ofof10
                                                                  9
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-6
                                 64-2 Filed
                                       Filed06/02/20
                                             12/10/19 Page
                                                       Page65ofof10
                                                                  9
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-6
                                 64-2 Filed
                                       Filed06/02/20
                                             12/10/19 Page
                                                       Page76ofof10
                                                                  9
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-6
                                 64-2 Filed
                                       Filed06/02/20
                                             12/10/19 Page
                                                       Page87ofof10
                                                                  9
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-6
                                 64-2 Filed
                                       Filed06/02/20
                                             12/10/19 Page
                                                       Page98ofof10
                                                                  9




                 EXHIBIT A
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAG Document
                            Document15-6
                                     64-2 Filed
                                            Filed06/02/20
                                                  12/10/19 Page
                                                            Page109 of
                                                                    of 10
                                                                       9



BRIAN H. GREENSPAN LLD


Brian Greenspan is a partner in the Toronto firm Greenspan Humphrey Weinstein. He
received his B.A. from the University of Toronto in 1968 and his LL.B. from Osgoode Hall
Law School in 1971. He was awarded the Laidlaw Foundation Fellowship and received
his LL.M. from the London School of Economics in 1972. He was a special lecturer in
Criminal Justice at Osgoode Hall Law School from 1977 to 1984 and at the Faculty of
Law, University of Toronto from 1984 to 1998.

He was President of the Criminal Lawyers’ Association (Ontario) from 1989 to 1993 and
was the founding Chair of the Canadian Council of Criminal Defence Lawyers from 1992
to 1996. He is a member of the Board of Directors of the Innocence Canada
Foundation.

He is a Fellow of the American College of Trial Lawyers and a Fellow of the International
Society of Barristers. He was awarded the Douglas K. Laidlaw Medal for excellence in
oral advocacy in 2002 and received the G. Arthur Martin Medal for contributions to
criminal justice in Canada in 2010. In 2012, he was recognized by The Law Society of
Upper Canada with an honorary Doctor of Laws degree. In 2013 he was awarded the
Alumni Gold Key for Achievement by Osgoode Hall Law School; received the “Key to the
City” of his hometown, Niagara Falls, Ontario and was selected as an “Alumni of
Influence” by University College of the University of Toronto.

He has been recognized in The International Who’s Who of Business Crime Lawyers
and The Best Lawyers in Canada since their inception and is a Band 1 leading individual
in White Collar Crime in Chambers Canada. He was named as one of the 25 Most
Influential Lawyers in Canada by Canadian Lawyer Magazine in 2010, 2013, and 2018.
